The opinion of the court was delivered by
Prout, J.
In this action the plaintiff seeks to recover the value of a mowing-machine which the case shows the defendant converted to his own use. In the county court, on the trial the plaintiff, in making out his title, introduced in evidence the written instrument made a part of the case,'by which the defendant in terms ‘pledged the machine to the plaintiff as security for the payment of the note therein referred to. In this particular there does not seem to be any ambiguity or doubt. Nor do we think the plaintiff’s lien upon the machine at all qualified or limited by the last clause of the instrument. The defendant had the right of disposing of it, only by paying the plaintiff’s debt secured by the pledge. If the object had been merely to secure the property as against the defendant’s other creditors, as suggested, the parties would have indicated that intention by very different 'language. We do not think such is the construction to be given the instrument, and it would be doing violence to the language in which *134the paper is expressed, to hold by mere construction that the parties h.ad such unjustifiable, if not illegal, purpose in view. This ’being the only question reserved, the judgment of the county court is affirmed.